ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-378 and DRB 00-379, concluding that JAMES S. DeBOSH of PHILLIPSBURG, who was admitted to the bar of this State in 1992, should be suspended from the practice of law *186for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.15(e) (failure to safekeep property), RPC 1.16(d) (failure to release client files) and RPC 8.1(b) (failure to cooperate); and good cause appearing;
It is ORDERED that JAMES S. DeBOSH is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 2, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.